COURT OF APPEALS FOR THE
                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER

Case number:             01-12-01094-CV

Style:                   In re Zurich American Insurance Company, Relator

                         Original Proceeding on Petition for Writ of Mandamus
                         from Linda M. Green v. Zurich American Insurance Co.
                         v. Texas Department of Insurance-Division of Workers’
                         Compensation, No. 2010-25688 in the 133rd District
                         Court of Harris County, Texas.

       On December 3, 2012, relator, Zurich American Insurance Company, filed a
petition for writ of mandamus. The Court requests that real party in interest,
Linda M. Green, respond to the petition for writ of mandamus. The response, if
any, is due Wednesday, January 2, 2013.

         It is so ORDERED.


Judge’s signature: /s/ Justice Huddle
                    Acting individually


Date: December 3, 2012